EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Philip Nelson on 8/16/22.
The application has been amended as follows:
Claim 20 Line 17 before “each” add --and--
Claim 20 Line 18 delete “forming” and substitute --form--
Claim 20 Line 18 before “shaft” delete “boot”
Claim 20 Line 18 before “shaped” delete “and” and substitute --, wherein each of the resilient features are--
Claim 20 Line 20 before “vertical” delete --specific--
Delete Claim 20 Lines 22-24
Claim 20 Line 21 after “stretched,” add --
wherein the resilient features each comprise an upper and a lower angled linear panel that converge at the vertex,
and wherein each of the upper and the lower angled linear panels extend forward from the vertex.--
Claim 21 Line 1 before “vertical” delete --specific--
Claim 22 Line 1 after “wherein” delete “the resilient features each comprise an upper and a lower angled linear panel that converge at the vertex and”
Claim 22 Line 3 delete “extend forward from the vertex along the respective elongate axes toward and terminating” and substitute --terminate--
Claim 30 Line 9 before “faces” add --generally--
Claim 30 Line 10 before “faces” add --generally--
Claim 30 Line 17 after “portions”, add --wherein the resilient features form a vertex toward a back of the shaft and each comprise an upper and a lower angled linear panel that converge at the vertex, each of the upper and the lower angled linear panels extending forward from the vertex,--
Claim 30 Line 19 before “vertical” delete --specific--
Claim 31 Line 3 after “top” delete “, wherein portions of the the elongate medial and lateral openings at the rim sit under and are obscured by the pull tabs” and substitute --wherein the medial and lateral pull tabs obscure the elongate medial and lateral openings in the rim --
Claim 36 Line 15 after “portions,” add --wherein the resilient features form a vertex toward a back of the shaft and each comprise an upper and a lower angled linear panel that converge at the vertex, each of the upper and the lower angled linear panels extending forward from the vertex,--
Claim 36 Lines 18-19 delete “wherein the medial and lateral pull tabs overhang portions of the respective elongate medial and lateral openings that intersect the shaft rim” and substitute --wherein the medial and lateral pull tabs obscure the elongate medial and lateral openings in the rim--
Claim 37 Line 1 after “wherein” delete “the lower ends of each of the medial and lateral pull tabs include inner and outer portions that are attached, respectively, inside and outside of the boot shaft to form the loops” and substitute --each of the medial and lateral pull tabs are attached to the shaft and wrap around a top edge of the shaft to form the loops--
Cancel Claim 38
Claim 39 Line 19 after “portions” delete “and to” and substitute --, wherein each of the resilient features form a vertex toward a back of the shaft and each comprise an upper and a lower angled linear panel that converge at the vertex, each of the upper and the lower angled linear panels extending forward from the vertex, wherein the resilient features--
Claim 39 Line 22 before “edge” delete “a first” and substitute --an--
Claim 39 Line 23 before “edge” delete “first”
Claim 39 Line 23 delete “rim ,” and substitute --rim,--
Claim 39 Line 25 delete “portion ,” and substitute --portion,--
Claim 40 Line 1 after “wherein” delete “the upper portion includes an upper angled linear portion that intersects with a lower angled linear portion of the lower portion at a vertex at a vertical level of the donning point” and substitute --wherein the upper portion includes the upper angled linear portion, the lower portion includes the lower angled linear portion, and the vertex is at the vertical level of the donning point-- 
		Claims 20-25, 30, 31, 33, 36, 37, 39, 40 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 20, 30, 36, and 39, none of the prior art of record discloses wherein each of the resilient features form a vertex toward a back of the shaft, wherein the resilient features each comprise an upper and a lower angled linear panel that converge at the vertex, and wherein each of the upper and the lower angled linear panels extend forward from a vertex (also otherwise claimed as wherein the resilient features form a vertex toward a back of the shaft and each comprise an upper and a lower angled linear panel that converge at the vertex, each of the upper and the lower angled linear panels extending forward from the vertex), in conjunction with the other structural limitations, as set forth in the independent claims.  The use of vertex resilient panels is known in the art of footwear, but the specifically located shape with specific orientation of the resilient panels as claimed by the applicant is novel.  Specifically, prior art Warren discloses resilient panels as recited in the application.  Prior art Romanato et al (USPN 5647150) also discloses a vertex-shaped resilient feature with upper and lower angled linear panels with a vertex toward a back of a shaft, wherein the lower angled linear panels extend forward.  However, none of the prior art discloses, teaches, or suggests that both the upper and lower angled linear panels on each side extend forward from the vertex, especially as the forward direction was previously established with “shaft front portion generally faces forward”.  To interchangeably modify Romanato or Warren such that a vertex is located toward a back of the shaft while also having each of the upper and lower angled linear panels extend forward from the vertex as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Chen et al (USPN 6760982) is directed to a boot lining with elongate lining openings that generally match the elongate medial and lateral openings of the shaft, the boot lining openings having inner resilient features that overlap resilient features in the elongate medial and lateral openings of the shaft; Wille (DE 202011000847) is directed to an opening in a boot rim; Sanguinetti (US Publication 2009/0056167), Norwood et al (USPN 2014/0345165) directed to pull tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732